

 S2276 ENR: Good Accounting Obligation in Government Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 2276IN THE SENATE OF THE UNITED STATESAN ACTTo require agencies to submit reports on outstanding recommendations in the annual budget
 justification submitted to Congress.1.Short titleThis Act may be cited as the Good Accounting Obligation in Government Act or the GAO–IG Act.2.Reports on outstanding Government Accountability Office and Inspector General recommendations(a)DefinitionIn this section, the term agency means—(1)a designated Federal entity, as defined in section 8G(a)(2) of the Inspector General Act of 1978 (5 U.S.C. App.);(2)an establishment, as defined in section 12(2) of the Inspector General Act of 1978 (5 U.S.C. App.); and(3)legislative branch agencies, including the Government Publishing Office, the Library of Congress, the Office of the Architect of the Capitol, and the United States Capitol Police.(b)Required reportsIn the annual budget justification submitted to Congress, as submitted with the budget of the President under section 1105 of title 31, United States Code, each agency shall include—(1)a report listing each public recommendation of the Government Accountability Office that is designated by the Government Accountability Office as open or closed, unimplemented for a period of not less than 1 year preceding the date on which the annual budget justification is submitted;(2)a report listing each public recommendation for corrective action from the Office of Inspector General of the agency that—(A)was published not less than 1 year before the date on which the annual budget justification is submitted; and(B)for which no final action was taken as of the date on which the annual budget justification is submitted; and(3)a report on the implementation status of each public recommendation described in paragraphs (1) and (2), which shall include—(A)with respect to a public recommendation that is designated by the Government Accountability Office as open or closed, unimplemented—(i)that the agency has decided not to implement, a detailed justification for the decision; or(ii)that the agency has decided to adopt, a timeline for full implementation, to the extent practicable, if the agency determines that the recommendation has clear budget implications;(B)with respect to a public recommendation for corrective action from the Office of Inspector General of the agency for which no final action or action not recommended has been taken, an explanation of the reasons why no final action or action not recommended was taken with respect to each audit report to which the public recommendation for corrective action pertains;(C)with respect to an outstanding unimplemented public recommendation from the Office of Inspector General of the agency that the agency has decided to adopt, a timeline for implementation;(D)an explanation for any discrepancy between—(i)the reports submitted under paragraphs (1) and (2);(ii)the semiannual reports submitted by the Office of Inspector General of the agency under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.); and(iii)reports submitted by the Government Accountability Office relating to public recommendations that are designated by the Government Accountability Office as open or closed, unimplemented; and(E)for the first 12 months after a public recommendation is made, if the agency is determining whether to implement the public recommendation, a statement describing that the agency is doing so, which shall exempt the agency from the requirements under subparagraphs (B) and (C) with respect to that public recommendation.(c)Copies of submissionsEach agency shall provide a copy of the information submitted under subsection (b) to the Government Accountability Office and the Office of Inspector General of the agency.3.Timeline for agency statementsSection 720(b) of title 31, United States Code, is amended—(1)in paragraph (1), by striking 61st and inserting 181st; and(2)in paragraph (2), by striking 60 and inserting 180.Speaker of the House of RepresentativesVice President of the United States and President of the Senate